Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers and the preliminary amendments filed on August 11, 2021 and January 27, 2022 for Application No. 17/430,054.  By the amendments, claims 1-6 are pending with claims 1 and 6 being amended.
	
Priority
Receipt is acknowledged of certified copies of papers submitted on August 11, 2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on August 11, 2021 has been considered by the examiner. 

Drawings
The drawings were received on January 27, 2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious an electric drive device for a vehicle having the combination features recited in the claim and particularly “a power transfer unit including the first gear mechanism; and a power transfer housing that accommodates the first gear mechanism and includes two supporting parts that support the input shaft so as to be rotatable about the third central axis, the power transfer unit being detachably mounted on the axle case and extending in an opposite direction to the first direction from the axle case”. 
The closest prior art references Haka et al. (US 11,001,134 B2) 
Haka discloses a hybrid electric powertrain including motor/generator 914 selectively connected to axle assembly 918 via gear set 962, 938, planetary drive unit 916 and selection clutch 922 in order to transmit power to axles 980 but does not disclose the particular features and arrangement as required by claim 1.  See Figures 7, 9 and 10.
Claims 2-6 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sten (US 8,663,051 B2) discloses an axle assembly with torque distribution drive mechanism, see Figures 1-3;
Kochidomari et al. (US 2013/0075183 A1) discloses a vehicle with electric transaxle, see Figure 1;
Rosemeier et al. (US 2010/0323838 A1) discloses a transmission device comprising at least two output shafts and at least two multi-shaft planetary gear sets, see Figure 4; and
Hamada et al. (US 6,105,704 A) discloses a coupling device between left and right wheels of vehicle, see Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659